department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date office of c h i e f c ounsel number info release date uil conex the honorable cathy mcmorris rodgers u s house of representatives washington dc dear ms rodgers thank you for your recent letter about the irs and department of treasury’s proposed revenue_ruling that addresses the self-employment_tax treatment of payments under the conservation reserve program crp we appreciate your comments the lack of clarity in this area prompted the irs and department of treasury to seek public input on guidance to address this issue the proposed revenue_ruling reflects what we believe is the proper interpretation based on existing statutory and case law we believe that barring specific statutory language exempting crp payments from self-employment_income these payments are subject_to self-employment_tax as income derived from a trade_or_business we have requested comments on the proposed revenue_ruling we will consider all the comments we receive including yours as we finalize the ruling i hope this information is helpful if you would like to discuss this further please contact me or ------------------at ----- ------------- sincerely nancy j marks division counsel associate chief_counsel tax exempt and government entities
